[exhibit103_2019eiprsunon001.jpg]
Exhibit 10.3 ZOOM VIDEO COMMUNICATIONS, INC. NON-EMPLOYEE DIRECTOR GLOBAL RSU
AWARD GRANT NOTICE (2019 EQUITY INCENTIVE PLAN) Zoom Video Communications, Inc.
(the “Company”) has awarded you (“the “Participant”) the number of restricted
stock units specified and on the terms set forth below in consideration of your
services (the “RSU Award”). Your RSU Award is subject to all of the terms and
conditions as set forth herein and in the Company’s 2019 Equity Incentive Plan
(the “Plan”) and the Non- Employee Director Global RSU Award Agreement (the
“Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined herein but defined in the
Plan or the Agreement shall have the meanings set forth in the Plan or the
Agreement. Participant: Date of Grant: Number of Restricted Stock Units:
Consideration: Participant’s Services Vesting Schedule: Subject to the
Participant’s Continuous Service through each applicable vesting date, the
restricted stock units subject to the RSU Award will vest as follows: The
restricted stock units vest in substantially equal installments over the
applicable scheduled length of the term of the Participant’s service on the
Board following the Date of Grant (the “Term”), with the vesting dates occurring
quarterly (measured from the Date of Grant) during the Term, provided that, if
the Annual Meeting at which the scheduled Term ends occurs prior to the last
scheduled quarterly vesting date, the restricted stock units shall become fully
vested as of the day immediately preceding such Annual Meeting, subject in all
cases to the Eligible Director’s Continuous Service (as defined in the Plan)
through each such vesting date. Notwithstanding the foregoing, the RSU Award
will fully vest upon (i) Participant’s death or Disability or (ii) immediately
prior to a Change in Control, in each case subject to the Participant’s
Continuous Service through such date. Issuance Schedule: One share of Common
Stock will be issued for each restricted stock unit which vests at the time set
forth in Section 5 of the Agreement. Participant Acknowledgements: By your
signature below or by electronic acceptance or authentication in a form
authorized by the Company, you understand and agree that: • The RSU Award is
governed by this Non-Employee Director Global RSU Award Grant Notice (the “Grant
Notice”), and the provisions of the Plan and the Agreement, all of 1. 201353451
v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon002.jpg]
Exhibit 10.3 which are made a part of this document. Unless otherwise provide in
the Plan, this Grant Notice and the Agreement (together, the “RSU Award
Agreement”) may not be modified, amended or revised except in a writing signed
by you and a duly authorized officer of the Company. • You have read and are
familiar with the provisions of the Plan, the RSU Award Agreement and the
Prospectus. In the event of any conflict between the provisions in the RSU Award
Agreement, or the Prospectus and the terms of the Plan, the terms of the Plan
shall control. • If you are subject to the Company’s withholding obligations at
the time your RSU Award vests or at the time shares are issued in settlement of
your vested RSU Award, to the fullest extent permitted under the Plan and
applicable law, any withholding taxes that may be applicable to the RSU Award
will be satisfied through the sale of a number of the shares issuable in
settlement of the RSU Award as determined in accordance with Section 4 of the
Agreement and the remittance of the cash proceeds to the Company. Under the
Agreement, the Company shall make payment from the cash proceeds of this sale
directly to the appropriate taxing authorities in an amount equal to the taxes
required to be withheld. The mandatory sale of shares to cover withholding taxes
is imposed by the Company on you in connection with your receipt of this RSU
Award. • The RSU Award Agreement sets forth the entire understanding between you
and the Company regarding the acquisition of Common Stock and supersedes all
prior oral and written agreements, promises and/or representations on that
subject with the exception of: (i) other equity awards previously granted to
you, and (ii) any written employment agreement, offer letter, severance
agreement, written severance plan or policy, or other written agreement between
the Company and you in each case that specifies the terms that should govern
this RSU Award. ZOOM VIDEO COMMUNICATIONS, INC. PARTICIPANT: By: Signature
Signature Title: Date: Date: ATTACHMENTS: Non-Employee Director Global RSU Award
Agreement, 2019 Equity Incentive Plan, Prospectus 2. 201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon003.jpg]
Exhibit 10.3 ATTACHMENT I ZOOM VIDEO COMMUNICATIONS, INC. 2019 EQUITY INCENTIVE
PLAN NON-EMPLOYEE DIRECTOR GLOBAL RSU AWARD AGREEMENT As reflected by your
Non-Employee Director Global RSU Award Grant Notice (“Grant Notice”) Zoom Video
Communications, Inc. (the “Company”) has granted you a RSU Award under its 2019
Equity Incentive Plan (the “Plan”) for the number of restricted stock units as
indicated in your Grant Notice (the “RSU Award”). The terms of your RSU Award as
specified in the Non-Employee Director Global RSU Award Agreement (the
“Agreement”) and the Grant Notice constitute your “RSU Award Agreement”. Defined
terms not explicitly defined in this Agreement but defined in the Grant Notice
or the Plan shall have the same definitions as in the Grant Notice or Plan, as
applicable. The terms applicable to your RSU Award are as follows: 1. GOVERNING
PLAN DOCUMENT. Your RSU Award is subject to all the provisions of the Plan,
including but not limited to the provisions in: (a) Section 6 of the Plan
regarding the impact of a Capitalization Adjustment, dissolution, liquidation,
or Corporate Transaction on your RSU Award, (b) Section 9(e) regarding the
Company’s retained rights to terminate your Continuous Service notwithstanding
the grant of the RSU Award, and (c) Section 8(c) regarding the tax consequences
of your RSU Award. Your RSU Award is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan. In the event of any conflict between the RSU
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
control. 2. GRANT OF THE RSU AWARD. This RSU Award represents your right to be
issued on a future date the number of shares of the Company’s Common Stock that
is equal to the number of restricted stock units indicated in the Grant Notice
subject to your satisfaction of the vesting conditions set forth therein (the
“Restricted Stock Units”). Any additional Restricted Stock Units that become
subject to the RSU Award pursuant to Capitalization Adjustments as set forth in
the Plan and the provisions of Section 3 below, if any, shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units covered by your RSU Award. 3. DIVIDENDS. You
may become entitled to receive payments equal to any cash dividends and other
distributions paid with respect to a corresponding number of shares of 3.
201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon004.jpg]
Exhibit 10.3 Common Stock to be issued in respect of the Restricted Stock Units
covered by your RSU Award. Any such dividends or distributions shall be subject
to the same forfeiture restrictions as apply to the Restricted Stock Units and
shall be paid at the same time that the corresponding shares are issued in
respect of your vested Restricted Stock Units, provided, however, that to the
extent any such dividends or distributions are paid in shares of Common Stock,
then you will automatically be granted a corresponding number of additional
Restricted Stock Units subject to the RSU Award (the “Dividend Units”), and
further provided that such Dividend Units shall be subject to the same
forfeiture restrictions and restrictions on transferability, and same timing
requirements for issuance of shares, as apply to the Restricted Stock Units
subject to the RSU Award with respect to which the Dividend Units relate. 4.
WITHHOLDING OBLIGATIONS. (a) The provisions of this Section 4 will be applicable
if you are subject to the Company’s withholding obligations at the time your RSU
Award vests or at the time shares are issued in settlement of your vested RSU
Award. (b) You acknowledge that, regardless of any action taken by the Company,
or if different, the Affiliate employing or engaging you (the “Employer”), the
ultimate liability for all income tax (including U.S. federal, state, and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (the “Tax-Related Items”) is and
remains your responsibility and may exceed the amount, if any, actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSU Award,
including the grant of the RSU Award, the vesting of the RSU Award, the issuance
of shares in settlement of vesting of the RSU Award, the subsequent sale of any
shares of Common Stock acquired pursuant to the RSU Award and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to reduce or
eliminate your liability for Tax-Related Items. Further, if you become subject
to taxation in more than one country, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one country. (c) On each vesting
date, and on or before the time you receive a distribution of the shares
underlying your Restricted Stock Units, and at any other time as reasonably
requested by the Company in accordance with Applicable Law, you agree to make
adequate provision for any sums required to satisfy the withholding obligations
of the Company or any Affiliate in connection with any Tax-Related Items that
arise in connection with your RSU Award (the “Withholding Taxes”). The Company
shall arrange a mandatory sale (on your behalf pursuant to your authorization
under this section and without further consent) of the shares of Common Stock
issued in settlement upon the vesting of your Restricted Stock Units in an
amount necessary to satisfy the Withholding Taxes and shall satisfy the
Withholding Taxes by withholding from the proceeds of such sale (the “Mandatory
Sell to Cover”). You hereby acknowledge and agree that the Company shall have
the authority to administer the Mandatory Sell to Cover arrangement in its sole
discretion with a registered broker-dealer that is a member of the Financial
Industry Regulatory Authority (a “FINRA Dealer”) as the Company may select 4.
201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon005.jpg]
Exhibit 10.3 as the agent (the “Agent”) who will sell on the open market at the
then prevailing market price(s), as soon as practicable on or after each date on
which your Restricted Stock Units vest, the number (rounded up to the next whole
number) of the shares of Common Stock to be delivered to you in connection with
the vesting of the Restricted Stock Units sufficient to generate proceeds to
cover (A) the Withholding Taxes that you are required to pay pursuant to the
Plan and this Agreement as a result of the vesting of the Restricted Stock Units
(or shares being issued thereunder, as applicable) and (B) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto any remaining funds shall be remitted to you. (d) If, for any reason,
such Mandatory Sell to Cover does not result in sufficient proceeds to satisfy
the Withholding Taxes, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes relating to your RSU Award
by any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment (which may be in the form of a check,
electronic wire transfer or other method permitted by the Company); or (iii)
withholding shares of Common Stock from the shares of Common Stock issued or
otherwise issuable to you in connection with your Restricted Stock Units with a
fair market value (measured as of the date shares of Common Stock are issued to
you) equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the maximum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income; and to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the
Company’s Board or Compensation Committee. (e) Unless the tax withholding
obligations of the Company and/or any Affiliate with respect to the Tax-Related
Items are satisfied, the Company shall have no obligation to deliver to you any
Common Stock. (f) In the event the Company’s obligation to withhold arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Tax-Related Items withholding
obligation was greater than the amount withheld by the Company or your Employer,
you agree to indemnify and hold the Company and your Employer harmless from any
failure by the Company or your Employer to withhold the proper amount. (g) You
acknowledge that the Mandatory Sell to Cover is imposed by the Company on you
pursuant to the terms of the RSU Award. (h) The Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts, or other applicable withholding rates, including maximum applicable
rates in your jurisdiction(s). If the maximum rate is used, any over-withheld
amount may be refunded to you in cash by the Company or Employer (with no
entitlement to the equivalent in shares of Common Stock), or if not refunded,
you may seek a 5. 201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon006.jpg]
Exhibit 10.3 refund from the local tax authorities. You must pay to the Company
and/or the Employer any amount of Tax-Related Items that the Company and/or the
Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. 5. DATE OF ISSUANCE. (a) The issuance of shares in respect of the
Restricted Stock Units is intended to comply with Treasury Regulations Section
1.409A-1(b)(4) and will be construed and administered in such a manner. Subject
to the satisfaction of the withholding obligations set forth in this Agreement,
in the event one or more Restricted Stock Units vests, the Company shall issue
to you one (1) share of Common Stock for each Restricted Stock Unit that vests
on the applicable vesting date(s). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”. (b) If the Original
Issuance Date falls on a date that is not a business day, delivery shall instead
occur on the next following business day. (c) The form of delivery (e.g., a
stock certificate or electronic entry evidencing such shares) shall be
determined by the Company. 6. NATURE OF GRANT. In accepting the RSU Award, you
acknowledge, understand and agree that: (a) the Plan is established voluntarily
by the Company, it is discretionary in nature, and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan; (b)
the grant of the RSU Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, other
equity awards or benefits in lieu of equity awards, even if equity awards have
been granted in the past; (c) all decisions with respect to future RSU Awards or
other grants, if any, will be at the sole discretion of the Company; (d) the RSU
Award grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Affiliate; (e) you are
voluntarily participating in the Plan; (f) the RSU Award and any shares of
Common Stock acquired under the Plan, and the income from and value of same, are
not intended to replace any pension rights or compensation; (g) the RSU Award
and any shares of Common Stock acquired under the Plan, and the income from and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation, 6.
201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon007.jpg]
Exhibit 10.3 termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments; (h) the future value of the shares of
Common Stock underlying the RSU Award is unknown, indeterminable, and cannot be
predicted with certainty; (i) if the RSU Award vests and you are issued shares
of Common Stock, the value of such shares of Common Stock may increase or
decrease in value following the date the shares are issued; even below the Fair
Market Value on the date the RSU Award is granted to you; (j) for purposes of
the RSU Award, your Continuous Service will be considered terminated as of the
date you are no longer actively providing services to the Company or one of its
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, your right to vest in the RSU Award under the Plan, if any, will
terminate as of such date and in each instance will not be extended by any
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); and the Plan Administrator shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the RSU Award (including whether you may still be
considered to be providing services while on a leave of absence); (k) no claim
or entitlement to compensation or damages shall arise from forfeiture of the RSU
Award resulting from your termination of Continuous Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed, or the terms of your employment
agreement, if any); (l) unless otherwise agreed with the Company in writing, the
RSU Award and any shares of Common Stock acquired under the Plan, and the income
from and value of same, are not granted as consideration for, or in connection
with, any service you may provide as a director of the Company or any Affiliate;
and (m) neither the Company, the Employer or any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSU Award or the subsequent sale
of any shares of Common Stock acquired upon settlement of the RSU Award. 7.
TRANSFERABILITY. Except as otherwise provided in the Plan, your RSU Award is not
transferable, except by will or by the applicable laws of descent and
distribution 8. CORPORATE TRANSACTION. Your RSU Award is subject to the terms of
any agreement governing a Corporate Transaction involving the Company,
including, without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration. 7. 201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon008.jpg]
Exhibit 10.3 9. NO LIABILITY FOR TAXES. As a condition to accepting the RSU
Award, you hereby (a) agree to not make any claim against the Company, or any of
its Officers, Directors, Employees or Affiliates related to tax liabilities
arising from the RSU Award or other Company compensation and (b) acknowledge
that you were advised to consult with your own personal tax, financial and other
legal advisors regarding the tax consequences of the RSU Award and have either
done so or knowingly and voluntarily declined to do so. 10. SEVERABILITY. If any
part of this Agreement or the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity will not
invalidate any portion of this Agreement or the Plan not declared to be unlawful
or invalid. Any Section of this Agreement (or part of such a Section) so
declared to be unlawful or invalid will, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid. 11. WAIVER. You
acknowledge that a waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement. 12. NO ADVICE
REGARDING GRANT. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan. 13. LANGUAGE. You acknowledge that you are
sufficiently proficient in the English language, or have consulted with an
advisor who is sufficiently proficient in English, so as to allow you to
understand the terms and conditions of this Agreement. If you have received this
Agreement or any other documents related to the Plan translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control. 14. VENUE. For
purposes of any action, lawsuit or other proceeding brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts where this grant is made and/or to
be performed. 15. INSIDER TRADING RESTRICTIONS / MARKET ABUSE LAW. You may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the shares of Common Stock are listed and in applicable
jurisdictions, including the United States, your country and the designated
broker’s country, which may affect your ability to accept, acquire, sell or
otherwise dispose of shares of Common Stock, rights to shares of Common Stock
(i.e., RSU Awards) or rights linked to the value of the shares of Common Stock
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdiction(s)). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (i) disclosing the inside
information to 8. 201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon009.jpg]
Exhibit 10.3 any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s Trading Policy, or
any other applicable insider trading policy then in effect. You acknowledge that
you are responsible for complying with any applicable restrictions and are
encouraged to speak with your personal legal advisor for further details
regarding any applicable insider-trading and/or market-abuse laws in your
country. 16. FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The Applicable Laws in your country may require that you report such
accounts, assets and balances therein, the value thereof and/or the transactions
related thereto to the applicable authorities in such country. You may also be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations and you are encouraged to
consult with your personal legal advisor for any details. 17. IMPOSITION OF
OTHER REQUIREMENTS. The Company reserves the right to impose other requirements
on your participation in the Plan, on the RSU Award and on any shares of Common
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. 18. OTHER DOCUMENTS. You hereby acknowledge receipt of
or the right to receive a document providing the information required by Rule
428(b)(1) promulgated under the Securities Act, which includes the Prospectus.
In addition, you acknowledge receipt of the Company’s Trading Policy. 19.
QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your RSU Award, including a summary of the applicable
federal income tax consequences please see the Prospectus. 9. 201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon010.jpg]
Exhibit 10.3 ATTACHMENT II 2019 EQUITY INCENTIVE PLAN 10. 201353451 v8



--------------------------------------------------------------------------------



 
[exhibit103_2019eiprsunon011.jpg]
Exhibit 10.3 ATTACHMENT III PROSPECTUS 11. 201353451 v8



--------------------------------------------------------------------------------



 